                 Case 1:20-cv-10333-RA Document 9 Filed 12/23/20 Page 1 of 2


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 DAWN QUAKER,                                                        DATE FILED:

                             Plaintiff,
                                                                      20-CV-10333 (RA)
                        v.
                                                                            ORDER
 T-MOBILE,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

       On December 15, 2020, Defendant T-Mobile filed a motion for a more definite statement

pursuant to Federal Rule of Civil Procedure 12(e). Dkt. 6. A defendant may file a Rule 12(e) motion

when a plaintiff’s complaint is “so vague or ambiguous that the party cannot reasonably prepare a

response.” Fed. R. Civ. P. 12(e). In cases where the plaintiff fails to allege what “precise acts are alleged

as the source of Defendant’s liability,” this court has found it appropriate to grant a Rule 12(e) motion.

See, .e.g, Garvin v. Sony Music Entm’t, No. 11-CV-0003 (LBS), 2011 WL 4582429, at *4 (S.D.N.Y.

Oct. 4, 2011).

       Here, the Court will require Ms. Quaker to provide more clarity with regard to her claims against

T-Mobile. This information will help T-Mobile to prepare its response to the complaint, and it will help

the Court adjudicate this matter.

       Accordingly, Defendant’s motion for a more definite statement is GRANTED. Plaintiff shall

file an amended complaint that states clearly which acts by T-Mobile caused her harm, and explains the

legal grounds on which she seeks relief from that harm. Plaintiff shall file this amended complaint no

later than February 21, 2021. The initial pre-trial conference in this case, currently scheduled for January

29, 2021, is hereby adjourned until May 21, 2021, at 10:30 am.
               Case 1:20-cv-10333-RA Document 9 Filed 12/23/20 Page 2 of 2



         The Court would also like to inform Ms. Quaker that free legal assistance may be available to

her should she find that she needs it. Specifically, the New York Legal Assistance Group (“NYLAG”),

which is an independent free legal clinic, may be able to assist her. Ms. Quaker can reach NYLAG by

calling (212) 613-500 or emailing info@nylag.org.

SO ORDERED.

Dated:      December 23, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge




                                                      2
